Citation Nr: 0948820	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  08-39 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for posttraumatic stress disorder (PTSD) prior to 
June 6, 2007.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO granted service 
connection for PTSD and assigned an initial 50 percent 
evaluation effective to the date of the Veteran's discharge 
from active service.  

In a rating decision dated July 2007, the RO awarded a 100 
percent rating for PTSD effective June 6, 2007, because of 
hospitalization over 21 days.  An evaluation of 50 percent 
was assigned effective August 1, 2007.  

In a rating decision of December 2007, the RO awarded a 100 
percent schedular rating for PTSD effective August 1, 2007.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in September 2009.  A transcript 
of the hearing has been associated with the claim file.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has more 
nearly resulted total occupational and social impairment with 
an inability to obtain and maintain substantially gainful 
employment.

2.  The claim of entitlement to TDIU benefits is moot as the 
Veteran has been awarded a 100 percent schedular rating for 
PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD 
prior to June 6, 2007, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.16(a), 
4.126, 4.130, 4.132, Diagnostic Code (DC) 9411 (2009).

2.  The Veteran has been awarded a schedular 100 percent 
rating for PTSD; therefore, he is precluded from receiving 
TDIU benefits.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 4.16, 20.201 (2009); VAOPGCPREC 6-99 (June 7, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Jurisdiction

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision (NOD), VA 
must respond by explaining the basis for the decision to the 
veteran (SOC), and finally, the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

The RO has phrased the PTSD rating issue on appeal as an 
earlier effective date of award claim.  It is a well-
established principle that a Veteran is presumed to seek the 
maximum available benefit for a disability and that, unless a 
claimant expressly states satisfaction with a rating, a claim 
that fails to award the maximum benefits remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran perfected an appeal with the RO's May 2006 rating 
decision which assigned an initial 50 percent rating for PTSD 
effective March 20, 2005.  The RO's July 2007 and December 
2007 rating decisions, which awarded a 100 percent evaluation 
for PTSD effective June 6, 2007 and August 1, 2007, 
respectively, did not constitute a full grant of the benefits 
for the entire appeal period.

Procedurally, the Board finds that the claim on appeal 
involves a "staged" initial rating rather than an earlier 
effective date of award claim.  The Board, therefore, has 
rephrased the issue accordingly.

The Board further notes that, in December 2007, the Veteran 
submitted a formal application for TDIU benefits.  He had 
previously alleged that his PTSD rating should be higher 
based upon his unemployability.  This claim was abandoned by 
the RO as a 100 percent schedular evaluation had been 
assigned effective August 2007,

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim, or, as 
part of a claim for increased compensation.

In light of the Veteran's allegations and principles 
enunciated in Rice, the Board finds that a claim of TDIU has 
been raised and appealed to the Board.  This issue has been 
listed on the title page as a separate issue for 
administrative purposes.

Applicable legal criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 
4.2, 4.6.

For VA purposes, the severity of the Veteran's PTSD is 
determined by 38 C.F.R. § 4.130, DC 9411.  The currently 
assigned 50 percent rating contemplates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defines 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the Veteran's level of 
education, special training, and previous work experience 
when arriving at this conclusion, but factors such as age or 
impairment caused by non-service-connected disabilities are 
not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. 
§ 4.16(a).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 
C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation. In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of such 
symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Factual summary and analysis

Historically, the Veteran was exposed to combat-related 
trauma during service.  A September 2004 mental health 
evaluation diagnosed the Veteran with anxiety disorder and 
adjustment disorder.  At that time, mental status examination 
was significant for mood and affect which was anxious, 
labile, and tearful, a thinking process manifested by 
racing/slowed thoughts with tangentiality, and mild memory 
impairment when under stress.

The Veteran filed his PTSD service connection claim in August 
2005.  In an accompanying statement, the Veteran reported an 
inability to sleep at night with dreams involving artillery 
explosions.  He felt upset and depressed the majority of the 
week.  He further described becoming upset and angry for no 
good reason, and having crying spells.

The Veteran underwent his initial VA Compensation and Pension 
(C&P) examination in August 2005.  At that time, the Veteran 
described PTSD symptoms of depression, startles, easy crying, 
some nightmares, being frightened of noises and shrinking 
away from sounds or loud noises.  Socially, the Veteran 
reported being divorced from his wife wherein he felt that 
his Iraqi experiences contributed to much marital disruption.  
He shied away from people although he did have some family 
who were involved.  He lived with his parents.

The examiner noted that, while in service, the Veteran was 
diagnosed with anxiety and was given some treatment with 
Zoloft.  He denied any recent psychiatric treatment and no 
inpatient treatment.  The Veteran reported being unemployed 
since March 2005, but was unable to explain why he couldn't 
find a job.  The examiner suspected that the Veteran's 
employability issues might stem from his Iraqi experiences.  
It was noted that the Veteran had problems with depression, 
lack of energy, and was afraid of people and of going out.  
The Veteran further complained of nervousness, being overly 
shy, and having difficulty in dealing with stress.

Mental status examination showed that the Veteran was alert 
and oriented times three.  Mood was depressed.  The Veteran 
was not suicidal or homicidal.  There was occasional anxiety.  
He startled readily.  Some hypervigilance was noted almost to 
the point of paranoia but there were no hallucinations or 
delusions.  The Veteran described sleeping difficulty as well 
as intrusive thoughts about Iraq.  He denied suicidal 
attempts or episodes of violence.  Impulse control was good.  
The Veteran described occasional anxiety attacks.  He avoided 
crowds.  Eye contact was good.  Speech was rather soft-spoken 
and quiet.  Some avoidant behavior was noted.  

The examiner noted the Veteran showed evidence of avoidant 
behavior, intrusive thoughts, some flashbacks, sleep 
disturbances and some nightmares.  The examiner noted that 
the Veteran met the criteria for exposure to combat 
situations and most of Iraq can be deemed to be a combat 
situation.  It appeared to have had a significant effect on 
his marriage.  The Veteran was diagnosed with PTSD and 
marijuana abuse.  A GAF score of 50 was provided.

VA clinical records from October to December 2005 noted the 
Veteran's symptoms of sadness, dreams of Iraq experiences, 
sleep difficulty with early awakening, adrenaline rushes, 
feeling jittery, panic-type symptoms and having significant 
anger being triggered at any time.  He had found employment 
with someone whom he had graduated high school.  He stated 
that his boss treated him okay, and that his brother worked 
there also.  His main hobbies included watching television 
and playing video games.  He was still interested in 
wrestling.  Mental status examination was significant for 
depressed mood and subdued affect.  Diagnoses included 
depressive disorder not otherwise specified (NOS) and 
rule/out PTSD.  The GAF scores ranged from 55-60.

In a statement received in November 2006, the Veteran's 
mother reported an inability to speak to her son, as he 
became easily upset and yelled.  She described the Veteran as 
short-fused, and being depressed to the point that he wished 
he had died in Iraq.  He did not sleep well due to dreams and 
panic/anxiety attacks.  She described her son as expressing 
feelings of loneliness and worthlessness.  The Veteran had 
threatened himself and had been in fights with his brother.

From May 2, 2007 to June 6, 2007, the Veteran underwent VA 
inpatient treatment for substance abuse, PTSD and panic 
disorder.  He reported nightmares and startled reaction due 
to his Iraq experiences.  He last worked in August 2006.  The 
Veteran was described as having poor coping skills.  Mental 
status examination was significant for decreased psychomotor 
activity, anxious mood, and "Okay" cognitive function.  The 
Veteran was assigned a GAF score of 35 upon admission and a 
GAF score of 50 upon discharge.

From June 6, 2007 to July 10, 2007, the Veteran underwent VA 
inpatient treatment for PTSD.  The Veteran described PTSD 
symptoms of nightmares, night sweats, guilt, occasional 
intrusive thoughts, being easily startled by noises, and 
social avoidance.  He last worked as a tire changer in July 
2006.  The Veteran was assigned a GAF score of 28.  

An August 2007 VA mental health note included the following 
assessment:

It is clear that [the Veteran] is medically and 
psychologically highly challenged in his efforts 
to tolerate the physical, interpersonal nor 
intrapersonal stress of a work environment.  [The 
Veteran] took a great deal of pride in his 
efforts to function competently in the military 
and the hostile response of his superior was a 
major source of distress he continues to carry.  
Subsequent post-military work encounters (in the 
same general area as his military MOS) have only 
triggered him further in both their similarity to 
his combat duties and the hostile and unfair 
treatment of coworkers and supervisors.  
Prevocational activity after counseling may be 
the best fit for [the Veteran] if any work 
activity is to [be] attempted.

An August 2007 statement from a private psychologist 
indicated first seeing the Veteran for individual therapy in 
November 2006.  The Veteran had presented with anxiety, 
depression, substance abuse, sleep disturbance, suicidal 
thoughts, and feelings of hopelessness and helplessness.  He 
had been unable to find work for the last year, and had 
difficulty keeping a job for the last 2 years.  He had lived 
with his parents since not having a job, and spent much of 
his time alone in his room.  The examiner provided a 
diagnosis of PTSD with a current GAF score of 52 and 50 for 
the past year.  The Veteran's stressors included social 
isolation, unemployment and living with his parents.  It was 
noted that, due to the severity of PTSD symptoms, the Veteran 
had been recommended to inpatient treatment.  The examiner 
further commented as follows:

... [the Veteran] reports increasing anger 
situations where he is easily provoked and is 
ready to explode and fight someone.  He also 
continues to live with his parents which is 
difficult for him, because he would rather be 
living on his own.  He has no other place to 
stay and can not afford to get his own place.  
He is scared to even look for a job because he 
is afraid that he will react angrily if anyone 
says something that he feels is disrespectful.  
He is also afraid that he will not be able to 
keep a job if he is hired somewhere.

On VA examination in November 2007, the Veteran described 
PTSD symptoms of nightmares, flashbacks, low self-esteem, 
depression, crying spells, anger, anhedonia and social 
isolation.  He described his functioning as "I explode, I 
get shaky."  He reported that his parents were afraid of 
him.  He had one instance of placing his brother in a choke 
hold.  He had not worked in over a year due to easy 
provocation to the point of violence.  Mental status 
examination was significant for slightly disheveled 
appearance, anxiousness, tearfulness, anger, depression and 
memory impairment.  The examiner diagnosed chronic PTSD and 
marijuana abuse, and assigned a GAF score of 40.  The 
Veteran's stressors included difficulty finding and staying 
at a job, relationship problems, social isolation, and 
difficulty getting along with people.

In a formal application for TDIU benefits received in 
December 2007, the Veteran reported working as a carpenter 
from September 2005 to June 2006 with highest gross earnings 
of $1,200 per month for a 40 day work week.  He last worked 
from June to July 2006 as a tire changer with highest gross 
earnings of $1,170 per month for a 40 day work week.

In a statement dated February 2008, the Veteran noted that he 
had not worked for a 11/2 month time period in his carpenter 
job, and that he had to quit his last job after one month.

In September 2009, the Veteran and his brother testified 
before the undersigned.  The Veteran asserted that his PTSD 
disability had not undergone any appreciable increase in 
severity since his discharge from service.  He described 
significant mental impairment since his discharge from 
service, but noted that he had not been fully aware of his 
treatment options.  His post-service employment consisted of 
working approximately 8 months for a construction company.  
At this employment, the Veteran described earning wages well 
above the poverty threshold.  However, he struggled due to 
anxiety and anger outbursts which he could not control.  His 
brother served a role as supervising the Veteran's work 
activities.  He had walked off the job several times, and had 
a 11/2 month period of not working due to an injury.

The Veteran's brother testified that the Veteran demonstrated 
easy frustration while working under his supervision.  He 
recalled an incident wherein a little argument resulted with 
the Veteran placing him in a choke hold.  On another 
occasion, the Veteran pulled a knife on him.  The Veteran's 
brother provided an impression that the Veteran's PTSD had 
not undergone any appreciable increase in severity since his 
discharge from service.

On review of the record, the Board finds that the criteria 
for a 100 percent schedular rating for PTSD, under DC 9411, 
have been met for the entire appeal period.  In this respect, 
the record demonstrates that the Veteran's PTSD has more 
nearly resulted total occupational and social impairment with 
an inability to obtain and maintain substantially gainful 
employment.  38 C.F.R. § 4.7.

This Acting Veterans Law Judge had the opportunity to review 
this Veteran's claims folder prior to the hearing on appeal, 
and to personally observe the Veteran and his brother during 
their testimony.  The Board finds the testimony provided by 
the Veteran and his brother to be credible and consistent 
with the evidentiary record.  In this respect, the Board has 
a firm conviction that the Veteran's PTSD has not undergone 
any appreciable severity of symptomatology during the appeal 
period.  

The Board next observes that, immediately following the 
Veteran's discharge from active service, a VA C&P examiner 
commented that the Veteran's PTSD was a likely factor in the 
Veteran's inability to find a job.  The Veteran did work 
full-time employment from approximately September 2005 to 
June 2006 with 11/2 months of this employment being spent on 
worker compensation.  The Veteran and his brother honestly 
testified that the Veteran's income for most of this time 
period exceeded the monetary threshold for what would be 
considered substantially gainful employment under VA 
regulation.  

However, the Board must also acknowledge that the Veteran's 
employer was a family friend who placed the Veteran under the 
supervision of the Veteran's brother.  It is clear to the 
Board that the Veteran was not functioning well during this 
employment.  Even with the assistance and supervision of the 
Veteran's brother, the Veteran could not maintain this mode 
of employment which, in effect, was a sheltered-type of 
employment environment based upon the facts of this 
particular case.  See 38 C.F.R. § 4.16(a).  The Veteran's one 
month history of working as a tire changer does not establish 
an ability to maintain substantially gainful employment.

The Board further acknowledges that, prior to the Veteran's 
hospitalizations beginning in 2007, the Veteran was assigned 
GAF scores ranging from 50-60.  While these GAF scores are 
reflective of serious to moderate symptoms, the credible 
testimony provided by the Veteran and his brother describe 
PTSD symptomatology which has not appreciably changed for any 
time during the appeal period.  Furthermore, the November 
2006 written statement from the Veteran's mother credibly 
describes PTSD symptoms which were not reported by the 
Veteran to his treating physician's at that time.  
Furthermore, she described the same type of symptoms which 
led to the 100 percent schedular rating assigned effective 
June 2007.

Overall, the Board finds that the Veteran's PTSD has more 
nearly approximated total occupational and social impairment 
since the inception of this appeal.  The Veteran did work for 
a brief period of time earning substantial money, but the 
Veteran could not maintain this employment in an essentially 
protected and sheltered work environment.  The Veteran and 
his brother describe no appreciable worsening of PTSD 
symptomatology between the time period of the Veteran's 
discharge from service and the award of a 100 percent 
schedular rating effective June 2007.  The Veteran and his 
brother are competent to report these symptoms as they come 
through their senses and observations.  See Layno, 6 Vet. 
App. 465 (1994).  

In deciding this case, the Board can find no rationale basis 
not to award a 100 percent schedular rating for PTSD 
effective to the date of claim.  Quite simply, the severity 
of the Veteran's PTSD symptoms which led to the award of a 
100 percent schedular rating has been essentially the same 
since the inception of this appeal.  Any reasonable doubt on 
this issue is resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  The appeal, therefore, is granted.

As indicated above, the Board has granted a 100 percent 
rating for PTSD effective to the date of the Veteran's 
separation from service.  The regulations for a claim of TDIU 
provide that such a rating may be assigned where the 
schedular rating is less than total.  38 C.F.R. § 4.16(a).  
In light of the fact that the Board's decision above, the 
Veteran may not be awarded a TDIU rating for any period of 
time.  VAOPGCPREC 6-99 (June 7, 1999).  See Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994) ("claim for TDIU presupposes 
that the rating for the condition is less than 100%"); Green 
v. West, 11 Vet. App. 472 (1998).  

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In light of 
the award of a 100 percent schedular rating for PTSD, the 
Board must dismiss the TDIU claim as being moot.

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

The criteria for an initial rating of 100 percent for PTSD 
prior to June 6, 2007 have been met.  

The claim of entitlement to TDIU is dismissed.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


